Title: To Thomas Jefferson from F.D. Tschiffely, 19 July 1822
From: Tschiffely, F.D.
To: Jefferson, Thomas

Respected Sir,Having an impediment in my speech, permit me to have the honor of addressing you in writing.Not to intrude too long on your time, Sir, I shall be brief & concise.In 1808 I was introduced in Public Office by Mr Gallatin, with a salary of $310 pr annum; from that I rose gradually to one of $1,400. On the 15th of March 1821, the Commissioner of the General Land Office dismissed me, by order of the Secretary of the Treasury, & thereby deprived 8 children, soon a ninth one, and a wife of bread.No reason or Cause have ever been assigned for this harsh treatment.Mr Meigs’s letter of dismissal is one of recommendation.My respectful, twice repeated, applications to the President of the United States, for an investigation or redress, have not even been attended to.Unable to Procure any longer employment in the City of Washington, I left my family 3 ½ months ago, in search of bread & in order to lessen the expense at home.Some friends have taken care of 4 of my children—my wife Supports the others by needle work.I have not succeeded in my Pursuit—have no hope left, & travelling on foot & often destitute of food, my existence is truly a wretched one.The french and german languages, arithmetic &c. are familiar to me. I wish but for the means to earn an honest living.Would you, Respected Sir, be pleased to honor me with your Counsel & advice?I have the honor to be, very respectfully, Sir, your obdt servant,F. D. Tschiffely